DETAILED ACTION
Claims 1-9 were subjected to restriction requirement mailed on 10/25/2021.
Applicants filed a response, and elected Group I, claims 1-3 and withdrew claims 4-9, with traverse on 12/22/2021.
Claims 1-9 are pending, and of claims 4-9 are withdrawn after consideration.
Claims 1-3 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-3 in the reply filed on 12/22/2021 is acknowledged.  This is not found persuasive because the reason set forth below.
Applicants primarily argue:
“It is not admitted that the present invention is merely the discovery of optimum or workable ranges of result effective variables. Applicant reserves the right to show that the results are "unexpectedly good" if an actual rejection is made over these references”.
Remarks, p. 2
The examiner respectively traverses as follows:
Given applicant has not provided sufficient evidence, i.e., data, to support the position, therefore, the examiner’s position remains that the common feature between the groups does not provide a contribution over Brazdil in view of Purdar, as set forth on pages 4-5 of restriction requirement mailed 10/25/2021, absent evidence to the contrary.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/22/2021.

Priority
Applicant’s claim for the benefit of a prior-filed application (PCT/JP2019/009654, filed 03/11/2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (JP2018-077658, filed 04/13/2018) under 35 U.S.C. 119 (a)-(d).

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3, line 14, recites, the phrase “oxygen atom”. It is suggested to amend the phrase to “an oxygen atom”.
Claim 3, line 15, recites, the term “element”. It is suggested to amend the term to “elements”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite “reduction rate”.  However, it is unclear how reduction rate is measured, what the “%” refers to, e.g., mass %, vol. %, etc., and which reduction rate is referred to, e.g. the catalyst, Mo, Bi, Fe, etc.. While Specification [0040-0042] provides how the reduction rate is measured in Working Examples, it is unclear if the reduction rate measurement disclosed in Specification [0040-0042] defines the presently claimed reduction rate or only applies for Working Examples.  In light of the broadest reasonable interpretation, the examiner interprets that the presently claimed “reduction rate” refers to a reduction rate of the catalyst in any type of “%” and being calculated in any manner.  Clarification is requested.
Regarding dependent claim 3, this claim does not remedy the deficiencies of parent claim 1 noted above, and is rejected for the same rationale.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Atsushi et al., JP 2014161776 A (Atsushi) (provided in IDS received on 09/27/2019).
The examiner has provided a machine translation of Atsushi et al., JP 2014161776 A. The citation of the prior art in this Rejection refers to the machine translation.
Regarding claims 1-2, Atsushi discloses the oxide catalyst preferably has a composition represented by the following composition formula: Mo12BiaFebCocCedAeBfOg, wherein in the formula, Mo represents molybdenum, Bi represents bismuth, and Fe represents iron (Atshushi, page 5, paragraphs 3-5). Atsushi further discloses the reduction rate of the temporary fired body is controlled to be 10% or more and less than 100% (Atsushi, page 7, paragraph 9); it has been found that by controlling the oxidation-reduction degree in the oxide catalyst, crystals in which iron has an intermediate valence between trivalent and divalent can be obtained for the first time (Atsushi, page 7, paragraph 11); wherein when used as a catalyst, such an oxide containing a large amount of iron of valence increases the reoxidation rate, becomes more active, and makes the redox cycle of the catalyst during the reaction more advantageous (Atsushi, page 8, paragraph 4).
Further with respect to the reduction rate, Atsushi discloses Reduction rate (%) =x/n*100, wherein x represents the number of electrons, and n represents the oxidation number of the metal; and an example of the reduction rate measurement is shown below: several hundred mg of the oxide catalyst is weighed in a beaker, 20 ml of 50% sulfuric acid is added, 180 ml of purified 
Given that Atsushi describes the reduction rate, measured with a similar method from that of the Applicants (specification, pages 22-23), but calculated differently from that of the Applicants (specification, pages 23-24), the Examiner considers that the reduction rate of 10% or more and less than 100% of Atsushi, reads upon the claimed ranges of a reduction rate of 0.20 to 5.00% (i.e., calculated by a different method) as recited in claim 1 and 0.70 to 4.30% as recited in claim 2.

Furthermore, as Atsushi teaches that the reduction rate is a result effective variable to catalyst performance, it therefore would be obvious for a person or ordinary skill in the art to optimize the reduction rate, including the presently claimed ranges of 0.20 to 5.00% and 0.70 to 4.30%, and thereby arrive at the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Atsushi.
Regarding claim 3, as applied to claim 1 above, Atsushi further discloses the oxide catalyst preferably has a composition represented by the following composition formula: Mo12BiaFebCocCedAeBfOg, wherein in the formula, Mo represents molybdenum, Bi represents ≦ a ≦ 6, 2 ≦ b ≦ 6, 2 ≦ c ≦ 8, 0.5 ≦ d ≦ 6, 0.01 ≦ e ≦ 2 and 0 ≦ f <2, g is the number of oxygen atoms determined by the valence of the constituent elements other than oxygen (which overlaps with Applicant’s claimed composition in claim 3) (Atshushi, page 5, paragraphs 3-5).
It would be obvious for a person of ordinary skill in the art to select the claimed range through routine experimentation to optimize catalyst performance. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Onodera, JP2012020240A (Onodera).
 The examiner has provided a machine translation of Onodera, JP2012020240A. The citation of the prior art in this Rejection refers to the machine translation.
Regarding claims 1-2, Onodera teaches a complex oxide catalyst essentially consisting of molybdenum, bismuth and iron, a mass reduction rate L1 in a range of the room temperature to 110°C of a catalyst precursor obtained by performing heat treatment after mixing starting 0.5-10 mass% (which overlaps with the claimed ranges of claims 1 and 2) (Onodera, Abstract). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 3, Onodera teaches Mo12BiaFebAcBdCeDfOx, wherein an example of A is Co and an example of C is tungsten (A and C read upon X), and wherein an example of D is cerium (D reads upon Y), and wherein an example of B is alkali metal, which would overlap with the presently claimed Z being at least one element selected from the group consisting of sodium, potassium, rubidium, and cesium, wherein 0<a≤10 (which overlaps with the presently claimed range of 0.1≤a≤2.0), and wherein 0<b≤20 (which overlaps with the presently claimed range of 0.1≤b≤2.8), and wherein 2≤c≤20, 0≤e≤30 (which corresponds to 2≤c+d≤50 and overlaps with the presently claimed range of 0.1≤c≤10.0), and wherein 0≤f≤4 (which overlaps with the presently claimed 0.1≤d≤3.0), and wherein 0<a≤10 (which overlaps with the presently claimed 0.01≤e≤2.0 (Onodera, [0032]).
Given that Onodera teaches the oxide catalyst that overlaps the presently claimed catalyst, including A is Co and an example of C is tungsten (i.e., X), wherein an example of D is cerium (i.e., Y), and wherein an example of B is alkali metal, which would overlap with the presently claimed Z being at least one element selected from the group consisting of sodium, potassium, rubidium, and cesium, it therefore would be obvious to one of ordinary skill in the art, to use the oxide catalyst, which is both disclosed by Onodera and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Grasselli et al., US 4,424,141 (Grasselli-1984), in view of Grasselli et al., Mechanistic features of selective oxidation and ammoxidation catalysis, Faraday Discussions of the Chemical Society, 1981, 72 (Grasselli-1981).
Regarding claims 1-3, Grasselli-1984 discloses catalysts useful in the oxidation and/or ammoxidation of olefins (Grasselli-1984, column 1, paragraph 1); the catalysts are further characterized as oxide complexes of the formula: AaGbLcDdEeMofOx, wherein A is preferably K, Rb, Cs or mixtures thereof (A reads upon Z of Applicants’ claimed composition in claim 3); G is more preferably Ni and/or Co (G reads upon X of Applicants’ claimed composition in claim 3); L is preferably Fe; D is preferably Bi; E is P, As, B, Sb, Ge, Sn, Si, Ti, Zr, rare earth (i.e., praseodymium, cerium, lanthanum, neodymium, samarium, and gadolinium) and/or U or mixtures thereof (it is obvious for a person ordinary skill in the art to select at least one element from B/boron, praseodymium, cerium, lanthanum, neodymium, samarium, and gadolinium as D; D overlaps with Y of Applicants’ claimed composition in claim 3); Q is preferably Mo; O is oxygen; and wherein a is 0-6, preferably 0.001-2; b is preferably 0.01-10; c is preferably 0.01-8; d is preferably 0-3; e is preferably 0-3, f is preferably 12; and x is determined by the valence state of the other elements (Grasselli-1984, top of column 4).
12BiaFebXcYdZeOf , wherein X represents at least one element selected from Ni and Co, Y represents at least one element selected from boron, praseodymium, cerium, lanthanum, neodymium, samarium, and gadolinium; Z represents at least one element selected from potassium, rubidium and cesium, 0≤a≤3, 0.01≤b≤8, 0.01≤c≤10, 0≤d≤3, 0.001≤e≤2, and f is determined by the valence state of the other elements. The scope of the formula of Gasselli-1984 overlaps with that of Applicants’ in claim 3. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Grasselli-1984 does not explicitly disclose a reduction rate.
With respect to the difference, Grasselli-1981 teaches the mechanism of selective allylic oxidation over complex metal oxides such as bismuth molybdates (Grasselli-1981, page 208, 2nd paragraph). Grasselli-1981 specifically teaches partial reduction of the catalyst (i.e., bismuth molybdates) (Grasselli-1981, page 208, 1st paragraph).
As Grasselli-1981 expressly teaches, partial reduction of the catalyst under reaction conditions can improve selectivity, complete depletion of active oxygen from the lattice will result in deactivation and thus must be prevented (Grasselli-1981, page 208, 1st paragraph).
Grasselli-1981 is analogous art as Grasselli-1981 is drawn to bismuth molybdate catalyst (i.e., catalyst comprising molybdenum and bismuth).
In light of the motivation of partial reduction of bismuth molybates as taught by Grasselli-1981, it therefore would be obvious to a person of ordinary skill in the art to further partially reduce the catalysts of Grasselli-1984, to achieve varying reduction rate, including the In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of reduction rate, including over the amounts presently claimed, in order to improve selection, and thereby arrive at the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being obvious over Aiki et al., TW 201808451A (published on March 16th, 2018) (Aiki) (provided in IDS received on 02/28/2020), in view of Grasselli-1981.

It is noted that when utilizing Aiki et al., TW 201808451A, the disclosures of the reference are based on Aki et al., US 2019/0126262 A1 (Aki-US) (provided in IDS received on 02/28/2020), which is an English language equivalent of the reference. Therefore, the column and line numbers cited with respect to US 2019/0126262 A1 are found in Aki-US.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 1-3, Aki-US discloses the ammoxidation catalyst has a composition represented by the following formula: Mo12BiaFebXcYdZeOf, wherein X represents at least one element selected from the group consisting of nickel, cobalt, magnesium, calcium, zinc, strontium, and barium; Y represents at least one element selected from the group consisting of cerium, chromium, lanthanum, neodymium, yttrium, praseodymium, samarium, aluminum, gallium, and indium; Z represents at least one element selected from the group consisting of potassium, rubidium, and cesium; provided that a proportion of cobalt is 20 atomic % or more 
The scope of the formula of Aki-US overlaps with that of Applicants’ in claim 3. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Aki-US does not explicitly disclose a reduction rate.
With respect to the difference, Grasselli-1981 teaches the mechanism of selective allylic oxidation over complex metal oxides such as bismuth molybdates (Grasselli-1981, page 208, 2nd paragraph). Grasselli-1981 specifically teaches partial reduction of the catalyst (i.e., bismuth molybdates) (Grasselli-1981, page 208, 1st paragraph).
As Grasselli-1981 expressly teaches, partial reduction of the catalyst under reaction conditions can improve selectivity, complete depletion of active oxygen from the lattice will result in deactivation and thus must be prevented (Grasselli-1981, page 208, 1st paragraph).
Grasselli-1981 is analogous art as Grasselli-1981 is drawn to bismuth molybdate catalyst (i.e., catalyst comprising molybdenum and bismuth).
In light of the motivation of partial reduction of bismuth molybates as taught by Grasselli-1981, it therefore would be obvious to a person of ordinary skill in the art to further partially reduce the catalysts of Aki-US, to achieve varying reduction rate, including the presently claimed ranges of 0.20 to 5.00% and 0.70 to 4.30%, in order to improve selectivity. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of reduction rate, including over the amounts presently claimed, in order to improve selection, and thereby arrive at the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732